Citation Nr: 9903462	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
unemployability solely as the result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
June 1969.  

This matter arises from various rating decisions rendered 
since June 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In the 
aggregate, these granted the veteran service connection for 
post-traumatic stress disorder, but denied him a rating in 
excess of 30 percent for that disability, while also denying 
the veteran a total disability rating based upon individual 
unemployability.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate disposition.

Following preliminary review, the Board remanded the case to 
the RO in July 1996 for additional action.  That was 
accomplished to the extent possible, and the case was 
returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  Symptomatology associated with PTSD includes a mildly 
dysphoric mood with a somewhat restricted range of affect.  
This is in addition to the veteran's complaints of depression 
and periodic sleep disturbance.  Other than this, the veteran 
is fully oriented, and his judgment and memory is unimpaired.  
This represents not more than definite industrial impairment, 
and does not otherwise indicate the presence of deficiencies 
in areas such as work, school, family relations, judgments, 
thinking, or mood that otherwise compromises occupational and 
social impairment.

2.  Service connection is in effect for residuals of a 
comminuted fracture of the proximal shaft of the left humerus 
with retained foreign body, evaluated as 

70 percent disabling, and PTSD, currently evaluated as 
30 percent disabling.  The veteran's combined disability 
rating is 80 percent.

3.  The veteran completed high school, and attended trade 
school.  He has occupational experience as a computer 
operator and farmer; he currently sells cattle, and drives 
recreational vehicles from automobile manufacturers to their 
dealerships. 

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  PTSD is not more than 30 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9411 (1998); 38 C.F.R. § 4.132, DC 9411 (1996).

2.  The criteria for a total rating based upon individual 
unemployability due solely to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The veteran contends that symptomatology currently associated 
with his PTSD is more severe than currently evaluated.  He 
asserts that this disability has an adverse impact on his 
ability to work.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (1998).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation 
to its history.  See 38 C.F.R. § 4.1 (1998); See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that effective November 7, 1996 (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
to include PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  
See 61 Fed. Reg. 52695-52702 (1996) (now codified at 
38 C.F.R. §§ 4.125-4.130 (1998)).  When the law or regulation 
applicable to a given claim changes after the claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, in order to give the veteran every consideration 
in evaluating his PTSD claim, the Board will consider both 
the former and the revised schedular criteria in evaluating 
his PTSD.  The veteran's post-traumatic stress disorder was 
first observed during a VA general medical examination 
conducted in March 1993.  During that examination, the 
veteran complained of sleep disturbance, intrusive memories, 
and survivor guilt.

The most recent clinical findings regarding the veteran's 
PTSD are contained in the report of a special psychiatric 
examination conducted in January 1997.  Therein, the veteran 
indicated that he has combat-related nightmares only 
infrequently; however, he does awaken nightly in a sweat.  He 
suffers from periodic depression which tends to be helped by 
antidepressants prescribed by a VA physician.  The veteran 
also indicated during the examination that he does not get 
angry as easily as he once did.  The examiner observed that 
the veteran was alert, oriented, and co-operative.  He was 
appropriately groomed, and appeared to give adequate 
attention to his hygiene.  The veteran's mood was mildly 
dysphoric, and his range of affect was somewhat constricted; 
however, his thought processes were logical and goal-directed 
with no evidence of formal thought disturbance.  His memory 
was intact.  The examiner opined that the veteran's 
psychiatric symptoms resulted in moderate occupation 

impairment, that psychotropic medications controlled the 
veteran's depression, and that PTSD was noted only by 
history.

Prior to November 7, 1996, the severity of a psychiatric 
disability was evaluated based upon actual symptomatology as 
it affected social and industrial adaptability.  See 
38 C.F.R. § 4.130 (1996).  Social inadaptability was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9411, Note (1).  
Under that criteria, a 30 percent disability evaluation was 
warranted when there was "definite" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  It was necessary for 
psychoneurotic symptoms to so adversely affect reliability, 
flexibility and efficiency levels, so as to result in 
"definite" industrial impairment.  See 38 C.F.R. § 4.132, 
DC 9411.  Parenthetically, the Board notes that "definite" in 
this regard is to be construed as "distinct, unambiguous, and 
moderately large in degree.  See VAOPGCPREC 9-93; 59 Fed. 
Reg. 4752 (1994).  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  Id.  To warrant a 50 percent 
disability evaluation, the ability to establish and maintain 
effective or favorable relationships with people must have 
been "considerably" impaired vis-a-vis the ability to obtain 
or retain employment.

Symptomatology currently associated with the veteran's PTSD 
does not more nearly approximate the criteria for a 
50 percent disability evaluation under the criteria 
previously in effect.  Although the veteran tends to be 
depressed and mildly dysphoric, his intelligence and thought 
processes are intact.  So, too is his memory.  As such, the 
veteran's PTSD is not "rather large" as it relates to 
industrial impairment.  Given that the veteran is fully 
oriented and unencumbered intellectually, and in view of the 
fact that his depression is well controlled by psychotropic 
medications, the Board does not find that current 
symptomatology exceeds the "moderately large" standard.  

The revised schedular criteria incorporate the American 
Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  See 61 Fed. Reg. 52695-52702.  Under the 
revised schedular criteria a 30 percent disability rating is 
warranted when occupational and social impairment is 
manifested by occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, etc.  
A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and moods; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

As noted above, the veteran's PTSD is manifested primarily by 
depression, mild dysphoria, and chronic sleep impairment.  
These symptoms are contemplated in the current provisions for 
a 30 percent disability rating.  Conversely, the veteran's 
lack of formal thought disturbance, and grossly intact 
memory, as well as his ability to understand and communicate, 
demonstrate the absence of the symptomatology required for a 
50 percent disability evaluation under the revised schedular 
criteria.  As such, the Board must conclude that the 
veteran's PTSD does not more nearly approximate the 
symptomatology required for a rating in excess of the 
30 percent currently assigned.  See 38 C.F.R. § 4.7.  

II.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities.

In order to establish entitlement to a total disability 
rating based upon individual unemployability due solely to 
service-connected disabilities, there must be an impairment, 
either physical or psychological or both, so severe that it 
is impossible 

for the average person to follow a substantially gainful 
occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this 
regard, a total disability rating for compensation purposes 
may be assigned where the schedular rating is less than total 
provided that, if a claimant has only one service-connected 
disability, this disability shall be ratable at 60 percent or 
more, or that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran meets the threshold requirements; 
his service-connected residuals of a severely comminuted 
fracture of the proximal shaft of the left humerus with 
retained foreign body is evaluated as 70 percent disabling, 
while his post-traumatic stress disorder is 30 percent 
disabling.  As a result, his combined disability evaluation 
as a result of service-connected disability is 80 percent.  
The question, then, is whether, as a factual matter, these 
disabilities prevent the veteran's gainful employment.  The 
record indicates otherwise.  

The veteran is a high school graduate with additional 
training as a computer technician.  The record indicates that 
he worked for more than 20 years as a computer operator for 
the Federal Government, and that he voluntarily left that job 
in 1985 in order to pursue a more expanded involvement in his 
farming operations.  During the VA general medical 
examination conducted in January 1997, the veteran indicated 
that during the past 10 years he has been working odd jobs 
and farming, but that more recently he has had difficulty in 
obtaining employment.  He stated that he had been selling 
cattle, and for the last month he had been driving 
recreational vehicles from the manufacturer to the various 
vehicle dealerships on an "as needed" basis.  Also, as 
noted above, the veteran's psychiatric symptomatology was 
limited to depression and mild dysphoria that appeared to be 
well controlled by psychotropic medications.  The examiner 
determined that the veteran's psychiatric symptomatology only 
moderately impaired his ability to obtain and retain 
employment.  Similarly, disability associated with the 
veteran's left humerus has been relatively static for many 
years.  Under the circumstances, the Board finds no 
reasonable basis to conclude that the veteran's service-
connected disabilities, by themselves, prevent his gainful 
employment.  In this regard, it must 

be remembered that there is a great distinction between a 
failure to find gainful employment and the inability to work 
as a result of disability.


ORDER

An increased rating for PTSD is denied; a total disability 
rating based upon 
individual unemployability due solely as a result of service-
connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 


- 6 -
